DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the first portion of artificial hair; (2) the second portion of artificial hair; and (3) the second portion of artificial hair attached to an inner surface of the circumferential edge region and biased toward the rear region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant is noted that although hair is provided in 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-11 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant recites that a length of the first and second portions of artificial hair are the same length (see Claims 1 and 20). Applicant points to the drawings of Figures 1-5 as disclosing that the length of the first portion of artificial hair and the hair bundle members 285 are substantially the same. See Remarks, Page 9. However, Applicant is noted that no reference is made in the disclosure as originally filed to discuss any length of the artificial hair, much less how different portions relate to others. The drawings are not to scale and no reference has been made to indicate otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Capparelli et al. (US Pat # 3,521,648).
In regards to claims 1, 5-6 and 20, Capparelli et al. teaches a wig apparatus comprising
a mesh cap (Col 3, Line 74-Col 4, Line 5) comprising a front region (18), a rear region (16) and a circumferential edge region (along 22, which is adjacent to at least a portion of each of the front region and the rear region; see also Col 6, Lines 42-45), wherein the front region corresponds to the front of a user's head, the rear region corresponds to the rear of the user's head, and the circumferential edge region corresponds to a location adjacent to the user's hairline, when the wig apparatus is worn by the user (see Figure 1);
a first portion of artificial hair comprising multiple separate strands of artificial hair attached to an outer surface of the front region and an outer surface of the rear region, wherein the first portion of artificial hair comprises a first length (Col 5, Lines 13-27); and
a parting area disposed in the front region and configured to provide a natural appearing hair part (applicant is noted that any portion of the front region meets this limitation, as no structure has been recited to define what distinguishes the parting area from the front region),
wherein the circumferential edge region comprises a second portion of artificial hair attached to an inner surface thereof (Col 5, Lines 34-38 where the inner surface is opposite an outer, top surface), wherein the second portion of artificial hair comprises a first end and a second end, wherein the first end of the second portion of the artificial hair is attached to the circumferential edge region such that the first end of the second portion of artificial hair is biased towards the rear region (Col 6, Lines 12-17, which demonstrates the outward bias of the hairs which includes towards the nape of the neck).
Capparelli et al. does not expressly teach that the second portion of artificial hair is a second length, that is substantially the same as the length of the hairs of the first portion. However, Capparelli et al. teaches that the hair styling itself is a matter of user preference (Col 3, Lines 59-64). Therefore, it 
Regarding claim 2, Capparelli et al. teaches the first portion of artificial hair is not attached to the parting area (as the parting area is not defined, the first portion of hairs can be defined as any of the hairs not considered the parting area).
	Regarding claims 7-8, Capparelli et al. teaches the circumferential edge region comprises an elastic band attached to the inner surface thereof (Col 4, Line 63) and is configured to extend from about the user's left temple, around the back of the user's neck, to the user's right temple, when the wig apparatus is worn by the user (Col 4, Lines40-44). 
Regarding claim 10, Capparelli et al. teaches the second portion of artificial hair is not attached to the circumferential edge region at locations overlapping with the elastic band (Col 5, Lines 46-50, where such hairs can define second portion hairs that do not connect to the elastic band).
Regarding claims 11, 15 and 21-22, Capparelli et al. teaches the artificial hair members are provided along the wig at the temple and hairline behind the user’s ear, but does not teach they are bunched into bundles spaced apart by one to ten centimeters. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hairs of Capparelli et al. to be bunched into four bundles spaced apart by one to ten centimeters apart, as such is a mere matter of obvious styling choice for the user to provide the desired aesthetic.
Regarding claim 14, Capparelli et al. teaches use of the wig. With regards to the claimed language that the wig “is shifted from side to side to modify the position of the parting area when worn by the user, the hair bundle members are configured to conceal the user's natural hair on one side and be tucked behind the user's ear on the opposite side”, Applicant is noted that such is drawn to an intended use of the device. That is, as the instant claim is an apparatus claim, where the prior art is 
Regarding claims 16-17, Capparelli et al. teaches a curved area of the front region (see outer contour) and a central region that extends longitudinally through the front region (where such can be designated “the parting area” as again, no structure is positively recited to distinguish the structure from location).
Regarding claim 19, Capparelli et al. teaches the first end of the second portion of the artificial hair is attached to the circumferential edge region such that the first end of the second portion of artificial hair biases the second portion of artificial hair away from the front region (see Figure 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Capparelli et al. as applied to claim 1 above, in view of Synn et al. (US Pat # 9,107,460).
In regards to claim 18, Capparelli et al. teaches the wig cap, but does not teach the use of front hair combs attached to at least one of an inner surface of the front region and an inner surface of the rear region at positions adjacent to the second portion of artificial hair. However, Synn et al. teaches providing a wig cap with a first and second hair comb attached at locations along its inner peripheral surface (see Figure 7 and Col 7, Lines 5-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner surface of Capparelli et al. to contain hair combs along its periphery, as taught by Synn et al. as Synn et al. notes the desirability of providing combs at varying locations as desired (Col 7, Lines 10-13).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772